Citation Nr: 1333305	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-42 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status-post anterior cruciate ligament reconstruction and revision, left knee, excluding a period of total temporary disability from December 28, 2005, through March 31, 2006. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to September 1996.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the matter was later transferred to the Chicago, Illinois RO. 

In a July 2012 decision, the Board remanded this issue for additional development which has been completed, and the case has been returned for appellate consideration.


FINDING OF FACT

The Veteran's left knee condition is manifested by pain and tenderness, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299- 5260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in an April 2006 letter, prior to the date of the issuance of the appealed August 2006 rating decision.  The April 2006 letter explained what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of August 2009 and August 2012 VA examinations.  The August 2009 and August 2012 examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.  As such, the Board finds that the August 2009 and August 2012 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disability since he was last examined in August 2012.  See 38 C.F.R. 
§ 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In February 2006, VA received the Veteran's claim for increased disability compensation.

In this case, the Veteran is currently assigned a 10 percent rating for status-post anterior cruciate ligament reconstruction and revision, left knee under Diagnostic Codes 5299-5260.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. 
§ 4.27 (2013).  Diagnostic code 5299 identifies disabilities of the musculoskeletal system that are not specifically listed in the schedule but that are instead rated by analogy to similar disabilities.  See 38 C.F.R. §§ 4.20, 4.27 (2013). 

Diagnostic code 5260 applies to limitation of flexion of the knee.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

Limitation of extension is rated as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2013).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14 . See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2013).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2013). 

The provisions of 38 C.F.R. §4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2013).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Factual Background and Analysis

In August 2009, the Veteran was afforded a VA examination.  He presented with complaints of sharp pain in the left knee at a level of 7-8/10 on weight-bearing and walking, with increased pain after prolonged standing and walking.  He also reported swelling with increased use of the left knee, as well as stiffness after prolonged use and after prolonged walking and standing.  He denied dislocation and giving way. 

The Veteran complained of weakness and swelling of the knee on most days of the week.  The knee felt warmer, but there was no redness or drainage.  With respect to treatment the Veteran took ibuprofen about twice per week for pain, without side effects.  In terms of flare-ups, the Veteran reported swelling 2 to 3 times per week with increased use.   He related that the increased pain in the left knee lasted over night and would get better after resting and soaking with Epsom salt and icing. He occasionally used a neoprene brace for his left knee, but could not use it at times due to swelling. 

In terms of functional impairment during flare-ups the Veteran stated that he had to slow down his activities and preferred to take more rest.  He related difficulty with climbing up and down stairs and having to hold the stair railings when using them.  In terms of occupation, the condition slowed him down and interfered with his concentration.  He related that it would cause him difficulty moving around the house and that he had to move his bedroom downstairs to avoid climbing stairs.  He complained of pain with squatting, as well. 

Additionally, the Veteran was then working as an office manager.  He complained that he was affected in this capacity by pain and in inability to move fast and turn around, which caused pain.  He related that he could not run and could not exercise.  He described having increased pain after prolonged driving. 

Physical examination revealed that the Veteran was well-built and well-nourished,  and walked without any assistive device.  He had a mild antalgic gait on weight-bearing on the left knee.  Otherwise, he was steady with a slow stance on weight-bearing on the left foot.  No tendency to fall was noted.  He was able to stand on one foot, on the left and right, without problems with balance.  He was able to squat up to 90 degrees in both knees, but had more pain in the left knee compared to the right. 

Examination showed no evidence of joint effusion or swelling.  There was mild crepitus under the patella.  There was no redness or warmth noted.  There was mild discomfort on pressure under the patella with crepitus during flexion and extension.  Passive and active movements of the left knee were zero to 140 degrees against resistance, with pain beginning at 120 degrees.  Extension was to zero.  Five repetitions of flexion and extension revealed increased pain, but there was no fatigue, weakness, lack of endurance or incoordination during repetitive motion.  There was no weakness.  Strength was 5/5 in the left lower extremity.  After 5 repetitions, range of motion did not decrease, without hyperextension.  Stability tests were normal.  McMurray's was negative.  Sensory examination in the lower extremity revealed no sensory deficits.  There was no ankylosis.  Osteoarthritis/mild, status-post anterior cruciate ligament reconstruction and revision left knee was assessed. 

A VA treatment record dated 4 days following the Veteran's VA examination noted that he presented to obtain a knee brace.  The Veteran related that he had never had full mobility following his surgery.  In terms of exercise, he could only use the elliptical trainer, which still caused him discomfort.  Examination showed no edema.  The Veteran had painful range of motion.  Varus and valgus testing and Lachman maneuver were not performed due to discomfort.  The Veteran was referred to physical therapy for stability. 

An October 2009 VA physical therapy treatment note reported that the Veteran presented with a with history of chronic left knee pain and status post left knee surgery done for repair of the anterior cruciate ligament in December 2005 and again in January 2006.  The Veteran had left knee pain especially after prolonged standing and walking and wanted to try a custom-made left knee brace.   On examination, there was a well healed incision noted at the left anterior knee.  The Veteran had good functional motor strength in bilateral upper and lower extremities.  There was no swelling or erythema noted at the left knee.  The assessment was chronic left pain, status post previous left knee surgery done for anterior cruciate ligament in December 2005 and again in January 2006.  The Veteran was referred to an orthosis for a custom made left knee brace.

Per the July 2012 remand instructions, the Veteran underwent a VA examination in August 2012.  The examiner noted that the Veteran underwent a reconstruction of his left anterior cruciate ligament in 2005.  The Veteran received a brace in 2010 and still wore it occasionally.  He noted that his knee disability had not changed much since 2009.  He still got swelling a couple of times a month and he had constant pain at a level 4/10 in his left knee under his knee cap.  He noted that the pain radiated up and down the leg laterally.  He denied full locking or giving way.  He could no longer get down to plant or crawl and could no longer run.  The Veteran did not report that flare-ups impacted the function of his knee or lower leg.  Flexion was from 0 to 135 degrees without objective evidence of painful motion.  There was no limitation of extension without objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions with 0 to 135 degrees of flexion and with no limitation of extension after repetition.  The Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive use testing.  He did not have any functional loss and/or functional impairment of the knee and lower leg.  He did not have pain or tenderness to palpitation for joint line or soft tissue of the knee.  Muscle strength testing was 5/5.  Anterior, posterior and medial-lateral stability were normal.  There was no evidence of recurrent patellar sublaxation or dislocation.  The Veteran did not have any shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran had mild crepitance in his left knee as a result of his anterior cruciate ligament surgery in 2005.  The Veteran's scars from this surgery were not painful and/or unstable and the total area of all the related scars present was not greater than 39 square cm (6 square inches).  The Veteran had a normal gait with intermittent mild limp.  The Veteran's x-rays did not demonstrate evidence of patellar sublaxation and there were no other significant diagnostic test findings or results.  The x-rays demonstrated no radiographic signs indicating degenerative joint disease or arthritis.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for a left knee disability.  

While the Veteran had complaints of pain and tenderness, the evidence reflects at worst range of motion of 135 degrees of flexion with no loss of extension.  As the evidence does not show limitation of flexion to 30 degrees or less, a rating in excess of 10 percent for the left knee is not warranted under Diagnostic Code 5260.  38 C.F.R. § 4.71, Plate II.

Additionally, as the record does not show extension limited to 10 degrees or greater, a separate compensable evaluation based on limitation of extension under Diagnostic Code 5261 is also not warranted.

While VA examiners have noted the Veteran's complaints of pain, these complaints do not result in additional functional impairment that would result in the limitation of motion to a level contemplated by a rating in excess of 10 percent.  While the Board accepts the Veteran's contentions that his left knee disability causes him to experience significant pain, the Board has taken this into account in its above discussion of the range of motion of the Veteran's left knee, but this pain does not result in the functional equivalent of flexion to 45 degrees or less or extension to 10 degrees or more as contemplated by a compensable ratings.  Additionally, the August 2012 VA examiner specifically determined that the Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive use testing and he did not have any functional loss and/or functional impairment of the knee and lower leg. The Board finds that the 10 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his left knee disability.  See Spurgeon  v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss is not warranted.  See DeLuca, supra.

Additionally there is no showing of instability as the August 2008 and August 2012 VA examination reports showed no instability, even upon specific instability testing.  As the medical findings showed no laxity and no objective evidence of subluxation, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted.

The Board has also considered other diagnostic codes to determine if a higher evaluation is warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263.  Furthermore, the diagnostic codes applicable to degenerative arthritis and those applicable to analogous conditions are inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5024 (2013).  While the August 2009 VA examination noted that there was mild osteoarthritis of the left knee, the more recent x-ray reports of the August 2012 VA examination determined that there were no radiographic signs indicating degenerative joint disease or arthritis.

The Board notes that the medical evidence demonstrates that the Veteran has a scar from his anterior cruciate ligament repair surgery in 2005.

The Board notes that the rating criteria for scars have changed, effective October 2008.  However, these amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran's claim was filed prior to October 2008, his disability is rated under the old rating criteria for scars. 

Under Diagnostic Code 7801, the criteria for a 10 percent rating for a scar, other than on the head, face, or neck, were deep or cause limited motion and covered an area exceeding 6 square inches (39 sq. cm.). 

Under Diagnostic Code 7802, the criteria for a 10 percent rating for a scar, other than on the head, face, or neck, were a superficial and nonlinear and that did not cause limitation of motion and covered an area of 144 square inches (929 sq. cm.). 

Under Diagnostic Code 7803, the criteria for a 10 percent for a scar were a superficial and unstable scar.  A superficial scar was defined as one not associated with underlying soft tissue damage.  An unstable scar was defined as one where there is frequent loss of skin over the scar. 

Under Diagnostic Code 7804, the criteria for a 10 percent were a scar that was superficial and painful on examination. 

Under Diagnostic Code 7805, a scar could be rated on limitation of function of the affected part. 

As the Veteran has not been noted to have a scar related to this service-connected disability that is located on the head, face, or neck; that covers at least 39 square centimeters; that is unstable, deep, or painful; or that limits function, the Board finds that a separate compensable evaluation is not warranted for scars related to this service-connected disability.  38 C.F.R. § 4.118 (2008). 

Specifically, the August 2012 VA examiner noted that the Veteran's scars from his surgery were not painful and/or unstable and the total area of all the related scars present was not greater than 39 square cm (6 square inches).    

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation in excess of 10 percent, as explained and discussed above.

The Board finds that there have been no distinct periods during the relevant time period in which the Veteran's level of disability was more or less than the 10 percent rating for the Veteran's left knee.  He is accordingly not entitled to receive a "staged" rating based on limited motion.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Considerations

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected status-post anterior cruciate ligament reconstruction and revision, left knee.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2013). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected status-post anterior cruciate ligament reconstruction and revision, left knee disability for the period excluding his period of total temporary disability from December 28, 2005, through March 31, 2006.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned. Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.



ORDER

Entitlement to an evaluation in excess of 10 percent for status-post anterior cruciate ligament reconstruction and revision, left knee, excluding a period of total temporary disability from December 28, 2005, through March 31, 2006 is denied.


____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


